This opinion is subject to administrative correction before final disposition.




                                Before
                   DEERWESTER, BAKER, and HACKEL
                       Appellate Military Judges

                          _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        Blaine J. DEBLANC
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200117

                          _________________________

                          Decided: 28 September 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                              Benjamin A. Robles

 Sentence adjudged 8 March 2022 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 165 days, and a bad-conduct discharge. 1

                               For Appellant:
                         Major Matthew Neely, USMC




 1   Appellant was credited with having served 165 days of confinement.
                 United States v. Deblanc, NMCCA No. 202200117
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2